Citation Nr: 0622930	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board remanded the case for further 
development in March 2004.


FINDINGS OF FACT

Multiple sclerosis, first manifested more than seven years 
following the veteran's release from active duty, is not of 
service origin.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in November 2001 
and June 2005, adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claim.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  An 
examination in which the veteran's prior medical records were 
reviewed and provided an opinion regarding the date of onset 
of the veteran's multiple sclerosis was obtained.  In a March 
2006 statement, the veteran stated that he had no additional 
evidence to submit.  As such, the record is sufficient for a 
decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim.  Id.  Additionally, this notice must include 
notice regarding the degree of disability and that an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in the VCAA 
letters of November 2001 and June 2005.  He was provided with 
notice of the type of evidence necessary to establish the 
degree of disability and effective date for the claim in the 
March 2006 supplemental statement of the case.  However, the 
duty to inform a claimant is not satisfied by various post-
decisional communications, such as the notice of decision, 
statement of the case, or supplemental statement of the case, 
from which a claimant might have been able to infer what 
evidence was needed to prevail on the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the degree of 
disability or appropriate effective date to be assigned is 
rendered moot.  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

On the veteran's service entrance examination in January 
1966, he noted that he was hit by a car in 1959, and required 
a skin graft to the back.  On April 1968, the veteran 
complained of increased daytime urinary frequency with no 
signs of infection.  A neurological evaluation on the 
veteran's April 1969 service separation examination was 
indicated to be normal.  On that examination the veteran 
noted that he fractured his left humerus at age 11 with no 
sequelae.  In August 1969, the veteran fell and injured his 
left elbow.  In a statement signed later in August 1969, the 
veteran stated that there has been no change in his medical 
condition since his April 1969 separation examination.  
Service medical records do not demonstrate the presence of 
any abnormalities, complaints or symptomatology recorded to 
be diagnostically representative of multiple sclerosis.

The veteran's private physician L. J. L., D.O., first 
diagnosed the veteran with multiple sclerosis in November 
1999.  In a letter to the American Legion, dated in June 
2001, Dr. L. J. L. stated that he was unable to opine that 
the veteran's multiple sclerosis had its onset within seven 
years of his separation from service.  The physician noted 
that there were no symptoms which suggested that the veteran 
had multiple sclerosis within that time period.  The 
physician also stated that the veteran's first focal 
neurologic symptom which suggested that the veteran had 
multiple sclerosis occurred in 1987, when he developed a 
small episode of horizontal diplopia which completely 
resolved.  

In a letter dated in September 2004, R. A. H., M.D., stated 
that the veteran told him that he was diagnosed with multiple 
sclerosis in 1999; however, the physician noted that it was 
clear that the veteran had multiple sclerosis for many years 
before that time.  It was noted that the veteran was hit by a 
car at age 11, and seemed to recover from that accident, but 
by age 15 or 16, he was having disequilibrium and pain.  He 
entered service and began having urinary problems, including 
bladder incontinence, generalized pain, and decreased 
equilibrium.  The veteran then had symptoms of horizontal 
diplopia in either 1984 or 1987, and underwent a computer 
axial tomography (CT) which was negative sometime in that 
period.  Subsequently, the veteran began tripping and 
falling, which led to a referral to Dr. L. J. L., and 
multiple sclerosis was diagnosed in November 1999.  

The veteran was afforded a VA brain and spinal cord 
examination in January 2006 for the specific purpose of 
determining the nature, severity and etiology of the 
veteran's multiple sclerosis.  Following examination of the 
veteran, multiple sclerosis with history of [neurogenic] 
bladder, and benign prostatic hypertrophy; recurrent frontal 
headaches; and bilateral sensorineural hearing impairment 
associated with tinnitus, were diagnosed.  The examiner 
reviewed the veteran's claims file and medical history.  He 
noted that the veteran was discharged from service in 1969, 
and that the first diagnosis of multiple sclerosis was made 
in 1999.  He opined that it was not at least as likely as not 
that the multiple sclerosis manifested within seven years of 
service discharge.

The veteran stated that he was riding his bicycle the last 
day of fifth grade and was struck by a car.  He stated that 
he lost feeling from the waist down.  He maintains that he 
spent 45 days in the hospital, most of the time in a wheel 
chair.  One day his father told him to stop feeling sorry for 
himself, he forced himself to move his right big toe, and 
eventually made a full recovery.  However, he was told he 
would always have some pain.  He was not able to participate 
in sports until the seventh grade.  The veteran noticed that, 
during that time, he had stiffness, lack of balance and foot 
drop.  He believes that these symptoms were the first 
manifestation of multiple sclerosis.  

In service, he stated that he tripped a lot due to 
disequilibrium, and had joint stiffness and generalized pain.  
He noted that all his life, he was taught to ignore pain and 
other symptoms and carry on with the work at hand without 
complaining.  In addition, the medics told him these problems 
were just the result of straining at heavy work, he was told 
to carry on with his work, and he was not treated for the 
problems.  The veteran essentially maintains that because of 
his Spartan upbringing and the medics exhortation to continue 
working despite his symptoms, there are no service medical 
records documenting these symptoms.  He noted that he had 
similar symptomatology, such as vision flashes, fatigue, 
equilibrium problems, stiffness, and cognitive problems, from 
separation from service.  

He also submitted the statements of his wife, and his shop 
foreman from 1969 to 1975.  They stated that the veteran 
exhibited vision problems, muscle aches, joint aches, and 
coordination problems starting in 1969.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Service 
connection for multiple sclerosis shall be awarded where the 
disease becomes manifested to a degree of 10 percent 
disabling within seven years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Regulations also provide that service 
connection may be established where all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether the veteran's current multiple 
sclerosis is related to service or had its onset within seven 
years of separation from service, it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The Board affords greater probative weight to statements of 
Dr. L. J. L. and the VA examiner who conducted the brain and 
spinal cord examination, that the veteran's multiple 
sclerosis did not become manifest in service or within seven 
years of separation from service.  

The Board notes that Dr. R. A. H., indicated that the veteran 
had multiple sclerosis many years before the condition was 
diagnosed in 1999.  However, the physician did not review the 
veteran's medical records and relied upon the history given 
by the veteran which is inconsistent with the medical 
evidence of record.  Specifically, Dr. R. A. H. noted that 
the veteran stated that he had disequilibrium or decreased 
equilibrium, and generalized pain, prior to, and during 
service; and manifested numerous symptoms of multiple 
sclerosis within seven years of separation from service.  
However, on three inservice reports of history, the veteran 
denied having or ever having dizziness or fainting spells.  
In addition, the veteran applied for service connection for 
bilateral hearing loss and the residuals of a left elbow 
injury in July 1997, and was afforded VA general medical, 
joints and audiological examinations in November 1997.  He 
noted decreased hearing and ringing in the ears due to 
working around diesel engines in service, and left elbow pain 
and stiffness due to an inservice fall in the shower.  
However, he did not relate, on his application for benefit, 
or to medical personnell, any of the multiple symptoms he now 
contends was diagnostically representative of inservice 
multiple sclerosis.  

While the veteran and his coworkers and a friend have stated 
that he had symptoms of multiple sclerosis in service and 
within seven years of separation from service, it is noted 
that, as laypeople, they is not competent to give an opinion 
requiring medical knowledge, such as the onset of multiple 
sclerosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for multiple sclerosis is not warranted.  
In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is proximately balanced 
such as to warrant its application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


